16-2462
     Singh v. Sessions
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A205 825 086
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of September, two thousand seventeen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            DEBRA ANN LIVINGSTON,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   HARJIT SINGH,
14            Petitioner,
15
16                       v.                                          16-2462
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Dalbir Singh, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Principal Deputy
26                                       Assistant Attorney General; Linda S.
27                                       Wernery, Assistant Director;
28                                       Brendan T. Moore, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5         Petitioner Harjit Singh, a native and citizen of India,

6    seeks review of a June 23, 2016, decision of the BIA affirming

7    a January 12, 2015, decision of an Immigration Judge (“IJ”)

8    denying Singh’s application for asylum, withholding of removal,

9    and relief under the Convention Against Torture (“CAT”).       In

10   re Harjit Singh, No. A205 825 086 (B.I.A. June 23, 2016), aff’g

11   No. A205 825 086 (Immig. Ct. N.Y. City Jan. 12, 2015).   We assume

12   the parties’ familiarity with the underlying facts and

13   procedural history in this case.

14        Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).    The applicable standards of review are well

18   established.   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).   “Considering the

20   totality of the circumstances, and all relevant factors, a trier

21   of fact may base a credibility determination on the demeanor,

22   candor, or responsiveness of the applicant . . . , the


                                     2
1    consistency between the applicant’s . . . written and oral

2    statements . . . , the internal consistency of each such

3    statement, [and] the consistency of such statements with other

4    evidence of record . . . without regard to whether an

5    inconsistency, inaccuracy, or falsehood goes to the heart of

6    the applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

7    Xia Lin, 534 F.3d at 163-64.      Substantial evidence supports the

8    agency’s determination that Singh was not credible as to his

9    claim that police in India had twice detained and beat him on

10   account of his membership in the Akali Dal Amritsar (Mann).

11       The IJ reasonably relied on Singh’s demeanor, finding that

12   he was evasive and unresponsive at times and that his testimony

13   appeared   rehearsed.      See    8 U.S.C.        § 1158(b)(1)(B)(iii);

14   Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).            That

15   finding is supported by the record.

16       The    demeanor     finding    and      the   overall   credibility

17   determination   are     bolstered      by     record   inconsistencies

18   regarding whether Singh’s political party knew of his arrests,

19   when he was arrested and released from detention, and whether

20   he was hospitalized for two weeks.       See Li Hua Lin v. U.S. Dep’t

21   of Justice, 453 F.3d 99, 109 (2d Cir. 2006); Xiu Xia Lin, 534

22   F.3d at 165-67 & n.3.        Singh did not provide compelling


                                        3
1    explanations for those inconsistencies.     See Majidi, 430 F.3d

2    at 80 (“A petitioner must do more than offer a plausible

3    explanation for his inconsistent statements to secure relief;

4    he must demonstrate that a reasonable fact-finder would be

5    compelled to credit his testimony.” (internal quotation marks

6    omitted)).

7        Having   questioned     Singh’s   credibility,   the     agency

8    reasonably relied further on his failure to rehabilitate his

9    claim with corroborating evidence.    “An applicant’s failure to

10   corroborate his or her testimony may bear on credibility,

11   because the absence of corroboration in general makes an

12   applicant unable to rehabilitate testimony that has already

13   been called into question.”     Biao Yang v. Gonzales, 496 F.3d

14   268, 273 (2d Cir. 2007).    Indeed, Singh’s wife’s affidavit was

15   inconsistent regarding the date of his first arrest, his

16   political party’s letter did not corroborate his arrests, and

17   his medical evidence did not corroborate his hospitalization.

18       Given the demeanor and inconsistency findings, as well as

19   the lack of corroboration, the agency’s adverse credibility

20   determination is supported by substantial evidence.        8 U.S.C.

21   § 1158(b)(1)(B)(iii).      That determination is dispositive of

22   Singh’s claims for asylum, withholding of removal, and CAT


                                      4
1   relief because all three claims are based on the same factual

2   predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

3   2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe, Clerk




                                   5